Citation Nr: 1613944	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  14-22 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1962 to February 1963, February 1964 to February 1966, October 1966 to July 1974, and August 1977 to May 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is now with the VA RO in San Juan, Puerto Rico.

A claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) was originally denied in a July 2009 rating decision.  The Veteran filed another claim for TDIU in September 2011, alleging he has been unable to work due to his service-connected disabilities since April 2004.  This issue has not yet been adjudicated by the RO; therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from December 1966 to July 1968.

2.  The medical evidence demonstrates that coronary artery disease was diagnosed during the pendency of the Veteran's claim.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1116(f) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a heart condition, which was caused by his active duty service.

As an initial matter, the Veteran was scheduled for a Travel Board hearing in October 2014.  Prior to that hearing, the Veteran submitted a letter indicating that due to a family emergency, he would be unable to attend the hearing, and he requested that it be rescheduled.  The Veteran's case was certified to the Board without affording the Veteran a new hearing date.

Under the circumstances of this case, the Board is taking action favorable to the Veteran by granting service connection for coronary artery disease.  Therefore, to remand the Veteran's claim for him to testify before the Board as to why he believes service connection is warranted would serve no useful or meaningful purpose, cause undue delay, and would result in unnecessarily imposing additional burdens on VA and the Veteran with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)).  

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's military personnel records confirm he had qualifying service in Vietnam from December 1966 to June 1968.  If a veteran is presumed exposed to an herbicide agent during active service, certain diseases will be presumed by VA to have been incurred in service even though there is no evidence of such disease during a veteran's period of service.  38 C.F.R. § 3.309(e).

In December 1997, the Veteran filed a claim for a heart disorder.  In February 1998, the RO denied the Veteran's claim, finding that he did not have a currently diagnosed heart condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).

The Veteran's current claim arose when a special review was conducted, as ischemic heart disease, to include coronary artery disease, was added to the list of diseases presumed to be related to herbicide exposure effective, August 31, 2010.  See 38 C.F.R. § 3.309(e); Nehmer v. U.S. Department of Veterans Affairs ("Nehmer"), No. CV-86-6160 (N.D. Cal. May 17, 1991).  In September 2010, the RO sent the Veteran a letter indicating that he may be a potential Nehmer class member and requesting that he provide additional evidence to support his previously denied claim for a heart disorder.  The Veteran responded with a letter stating that he had a heart condition, which he believed was due to his active duty service.  An April 2011 myocardial perfusion study and a May 2011 VA heart examination were both normal and there was no evidence of any diagnosed heart disorder.  As such, the RO denied service connection for ischemic heart disease in May 2011.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of a current disability, there can be no valid claim for service connection).

VA medical treatment records reflect that coronary artery disease was diagnosed in June 2012, during the pendency of the Veteran's claim.  As the medical evidence reflects that the Veteran has a diagnosis of coronary artery disease, and presuming he was exposed to herbicides in service, service connection for coronary artery disease is warranted.  38 U.S.C.A. §§ 1110, 1116(f); 38 C.F.R. § 3.303, 3.307, 3.309; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a current disability be present may be satisfied when a disability is diagnosed during the pendency of a veteran's claim).


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


